261 F.2d 224
James A. WILLIAMS, Appellant,v.UNITED STATES of America, Appellee.
No. 15772.
United States Court of Appeals Ninth Circuit.
October 30, 1958.
Certiorari Denied January 19, 1959.

See 79 S. Ct. 349.
James A. Williams, Pleasanton, Cal., in pro. per.
William T. Plummer, U. S. Atty., Lloyd L. Duggar, Asst. U. S. Atty., Anchorage, Alaska, for appellee.
Before HEALY, POPE and CHAMBERS, Circuit Judges.
PER CURIAM.


1
The above named appellant is the same person who previously appealed from certain orders denying petitions to vacate sentence under Title 28 U.S.C.A. § 2255. Those appeals were unsuccessful. Williams v. United States, 9 Cir., 236 F.2d 894. Subsequently Williams filed a further motion in the same district court seeking the same or similar relief and the district court, as it was authorized to do under § 2255, declined to entertain the motion. Thereafter an appeal was taken to this court and on December 16, 1957, this court handed down an order denying the appellant's motion to remand the cause to the district court for further proceedings there, and his motion for certification of additional papers to supplement the record on appeal. The basis of our decision, as our order discloses, was that the appeal was frivolous and without merit.


2
On October 3, 1958 appellant filed in the same numbered cause dealt with in our order of December 16, 1957, what purports to be an application for leave to file an application for writ of habeas corpus. It is evident that appellant is unaware of the fact that this court does not entertain petitions for writs of habeas corpus. However, the paper thus filed indicates that petitioner is under the misapprehension that he still has an appeal pending in this court.


3
We note that our order of December 16, 1957 did not in so many words direct that the appeal be dismissed although the order sets forth at length the reasons why the appeal was on the face of it a frivolous one. For the purpose of making clear the status of the appellant's purported appeal, it is ordered that for reasons set forth in our said order of December 16, 1957, said appeal or purported appeal be, and the same is hereby dismissed as frivolous. All other applications, including the one for leave to apply for a writ of habeas corpus, are also dismissed.


4
Appellant's purported appeal is subject to dismissal for the further reason that the same is now moot, it appearing from papers filed here by the appellant that he is no longer imprisoned pursuant to his sentence, the same having finally terminated on October 29, 1958.


5
Appeal dismissed.